Title: To James Madison from Nehemiah Rice Knight, 5 November 1812 (Abstract)
From: Knight, Nehemiah Rice
To: Madison, James


5 November 1812, Providence. Transmits a copy of the constitution of the Whig Society of Rhode Island, the author of which was David Howell, “whose exertions in the cause & principles delineated therein induced the Branch meeting of the Town of Providence to elect him their President.”
Howell and his “coadjutors” have not achieved so complete a success as they and their supporters anticipated, in spite of their “industry & zeal” in the Republican cause. Their failure is attributed to dissenting Republicans, who united themselves “with the Systematic opposers of the General Government” and “by their joint efforts & management succeeded … in ‘prostrating his Excellency Govr. Fenner’ and with him the whole Republican interest in this State.” “Yet a considerable band of faithful citizens true to their Country’s rights & interest remain undismayed & look to you as the polar Star in their political Horizon.”
Encloses “a copy of the catalogue of the Officers & Students of Brown University by which you will learn the office Mr. Howell holds therein.”
